NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



CAROL JORDAN DELISSER,              )
                                    )
           Appellant,               )
                                    )
v.                                  )                   Case No. 2D15-5648
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed January 27, 2017.

Appeal from the Circuit Court for Polk
County; Wayne M. Durden, Judge.

Joseph Thye Sexton, Assistant Regional
Counsel, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


SILBERMAN, Judge.

              Carol Delisser seeks review of her judgment and sentences for false

verification of ownership to a pawnbroker and dealing in stolen property. We affirm the

judgment and sentences but remand with directions for the court to correct a scrivener's

error on the written judgment and order of probation. The information, jury instructions,

and verdict form reflect that Delisser was charged, found guilty of, and sentenced for

false verification of ownership to a pawnbroker in violation of section
539.001(8)(b)(8)(a), Florida Statutes (2014). However, the judgment and order of

probation reflect a conviction for false verification of ownership to a secondhand dealer

in violation of section 538.04(4)(a), Florida Statutes (2014). These two documents must

be corrected to reference the correct crime and section 539.001(8)(b)(8)(a).

             Affirmed and remanded.



CRENSHAW and SALARIO, JJ., Concur.




                                           -2-